Name: Commission Regulation (EEC) No 3954/89 of 27 December 1989 re-establishing the levying of customs duties on trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, products of category 28 (order No 40.0280), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 89 Official Journal of the European Communities No L 379/47 COMMISSION REGULATION (EEC) No 3954/89 of 27 December 1989 re-establishing the levying of customs duties on trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, products of category 28 (order No 40.0280), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, products of category 28 (order No 40.0280), originating in the Philippines, the relevant ceiling amounts to 104 000 pieces ; Whereas on 8 July 1989 imports of the products in question into the Community, originating in the Philippines, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, HAS ADOPTED THIS REGULATION : Article 1 As from 31 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Order No Category (Unit) CN code Description 40.0280 28 (1 000 pieces) 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 6210 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls; breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 375, 31 . 12. 1988, p. 83 . No L 379/48 Official Journal of the European Communities 28 . 12 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1989. For the Commission Christiane SCRIVENER Member of the Commission